COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Eric Samuel Tucker v. The State of Texas

Appellate case number:      01-15-00274-CR

Trial court case number:    1428697

Trial court:                184th District Court of Harris County

      Appellant, Eric Samuel Tucker, acting pro se, has filed (1) a “Motion for Forensic
DNA Testing and (or) Report Review,” and (4) a “Motion for New Trial.” We dismiss
the motions.
       The trial court found appellant guilty of the felony offense of aggravated
assault-family member, serious bodily injury, and assessed punishment at confinement
for thirty years. See TEX. PENAL CODE ANN. § 22.02 (Vernon 2011). On the day
appellant was sentenced, the trial court appointed Cheri Duncan, Harris County Public
Defender’s Office, to represent appellant on appeal. Counsel has filed a brief on
appellant’s behalf. Appellant is not entitled to hybrid representation, i.e., “representation
partly by counsel and partly by self.” Robinson v. State, 240 S.W.2d 919, 920 (Tex. Crim.
App. 2007); see Scheanette v. State, 144 S.W.3d 503, 505 n.2 (Tex. Crim. App. 2004).
Because appellant is represented by counsel and not entitled to hybrid representation, we
dismiss the motions.
       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                        Acting individually

Date: October 27, 2015